Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 and 04/09/2020 has been considered and entered by examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A vehicle speed calculator configured to evaluate” in claim 1 and 2
“A mode continuation determiner configured to determine” in claim 1 and 2  
“A mode continuing unit configured to lower” in claim 1 and 2
“A mode selector configured to select” in claim 2
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure for the claim limitations stated are not found in the specification of the application. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
“A vehicle speed calculator configured to evaluate” in claim 1 and 2
“A mode continuation determiner configured to determine” in claim 1 and 2  
“A mode continuing unit configured to lower” in claim 1 and 2
“A mode selector configured to select” in claim 2
Invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks sufficient structure for the claim limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Westlund (US 20190001941 A1) ("Westlund").
(Nakamura FIG. Paragraph 141 “The indicator “Assist” is an indicator indicating that the state is in a state in which the driving support of the first degree is being executed (an on state) or a state in which the transition to the driving support of the first degree is possible (an off state)” | Paragraph 142 “The indicator “Hands Off” is an indicator indicating that the state is in a state in which the driving support of the second degree is being executed (an on state) or a state in which the transition to the driving support of the second degree is possible (an off state).” | Paragraph 150 “In a state shown in FIG. 12, in a case where the operation of the automatic switch 414 by the occupant is detected, the master control unit 100 causes the driving support control unit 200 to execute the driving support of the first degree. The HMI control unit 120 changes the screens to be displayed on the first display unit 450 and the HUD 460 to, for example, screens shown in FIG. 13.” | Paragraph 160 “Here, the operation element state determination unit 130 determines whether the occupant is in the hands on state or the hands off state on the basis of a presence or an absence of the detection signal input from the grip sensor 82A. For example, in a case where the detection signal is input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands on state, and in a case where the detection signal is not input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands off state. For example, the operation element state determination unit 130 may determine whether a capacitance has changed by a threshold or more on the basis of a signal strength of the detection signal input from the grip sensor 82A, and in a case where the capacitance has changed by the threshold or more, the operation element state determination unit 130 may determine that the occupant is in the hands-on state. The grip sensor 82A and the operation element state determination unit 130 are examples of a “first detection unit”” | Paragraph 162 “The switching control unit 110 of the master control unit 100 maintains the first degree as the degree of the driving support until it is determined that the occupant is in the hands off state by the operation element state determination unit 130, after the operation of the automatic switch 414 is received and the degree of the driving support is switched to the first degree. On the other hand, in a case where conditions for transiting the driving support to the driving support of the second degree are satisfied and it is determined that the occupant is in the hands-on state by the operation element state determination unit 130, the switching control unit 110 switches the degree of the driving support from the first degree to the second degree. By such a control, the driving support control unit 200 performs the driving support until the occupant is in the hands off state, and in a case where the occupant is in the hands off state, a control authority is transferred from the driving support control unit 200 to the automatic driving control unit 300 and the automatic driving control unit 300 starts the automatic driving control.”). a mode continuation determiner configured to determine whether it is possible to continue with the driving assist control in the second driving 15assist mode by comparing a second vehicle speed in the second driving assist mode with the first vehicle speed (Nakamura Paragraph 7 “(1) A vehicle control system according to an aspect of the present invention includes a first detection unit configured to detect that a driving operation element has been operated by an occupant…a switching control unit configured to switch the automatic driving control unit operating in an automatic driving mode to one of a plurality of automatic driving modes including a first automatic driving mode in which a predetermined task is requested to be performed by the occupant or a predetermined automation degree is provided and a second automatic driving mode in which a level of tasks requested to be performed by the occupant is lower than a level of the predetermined task in the first automatic driving mode or an automation degree is lower than the predetermined automation degree in first automatic driving” | Paragraph 8 “(2) In the vehicle control system according to the aspect (1), the first automatic driving mode may be a driving mode in which the occupant is requested to perform surroundings monitoring, and the second automatic driving mode may be a driving mode in which the occupant is not requested to perform surroundings monitoring” | Paragraph 10 “(4) In the vehicle control system of one aspect of (1) to (3), a maximum speed at which a subject vehicle is able to travel under the second automatic driving mode is lower than a maximum speed at which the subject vehicle is able to travel under the first automatic driving mode.” | Paragraph 14 “(8) In the vehicle control system of the aspect of (7), the switching control unit sets a condition in which a speed of the other vehicle that is present in front of the subject vehicle is less than a threshold value as the condition for executing the second automatic driving mode among the plurality of automatic driving modes”).
Nakamura, however, fails to explicitly disclose a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue; and a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode.
Yoshitani, however, teaches a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.” 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura to include a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, as taught by Yoshitani as disclosed above, in order to ensure safety of the vehicle and passengers when environmental conditions are not optimal (Yoshitani Paragraph 41 “According to the third embodiment, the second target vehicle speed V2 is adjusted to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels, so that the road surface condition of the road 64 can be adjusted. The curve 66 can be traveled at the corresponding vehicle speed, which is advantageous in performing automatic traveling according to the road surface condition of the road 64”
Nakamura in view of Yoshitani fail to explicitly disclose a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode.
Westlund, however, teaches a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode (Westlund Paragraph 27 “The vehicle 200 may be in different autonomous drive modes, e.g., a first autonomous drive mode or a second autonomous drive mode. When the vehicle 200 is in a drive mode the vehicle's engine is running and the vehicle 200 is moving at a certain speed. In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203. In the second autonomous drive mode, the vehicle 200 is still driving autonomously, but at a speed which is reduced as compared to the speed in the first autonomous drive mode in order for the user 203 to feel safe, i.e., for the user 203 to detect if something that initially seemed to be a vehicle fault in fact is a critical fault or if it was a false alarm, or if a traffic situation in which the user 203 experienced that the vehicle 200 was driving inappropriate” | Paragraph 51 “When the user 203 triggers an autonomous safe stop the vehicle 200 can behave in different ways. For example, the vehicle 200 may autonomously reduce its speed, it may autonomously stop in a safe place or it may perform a combination of first reducing the speed and then a safe stop.” | Paragraph 53 “When the vehicle 200 is driving in the second autonomous drive mode at a lower speed (e.g., less than 30 kph or less than 20 kph), the user 203 can resume the first autonomous drive mode, for example via an alternative Human Machine Interface (HMI) such as via an MU or a smartphone application, provided that the autonomous drive system of the vehicle 200 is sufficiently fault free”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani to include a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode, as taught by Westlund as disclosed above, in order to ensure safety of the vehicle and passengers by operating effectively in complex situations (Westlund Paragraph 3 “In a near future, autonomous vehicles may be responsible for driving in arbitrarily complex traffic environments. The traditional driver may become a rider of the vehicle or even a customer in a self-driving shuttle without any driver present. One can imagine scenarios where the rider would like to override the vehicle and stop quickly. Hence, it is reasonable that the riders request access to an emergency stop switch of some sort, e.g., a train style emergency stop handle, etc”).
With respect to claim 11, Nakamura teaches a travel control system for a vehicle, the travel control 5system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel (Nakamura FIG. Paragraph 141 “The indicator “Assist” is an indicator indicating that the state is in a state in which the driving support of the first degree is being executed (an on state) or a state in which the transition to the driving support of the first degree is possible (an off state)” | Paragraph 142 “The indicator “Hands Off” is an indicator indicating that the state is in a state in which the driving support of the second degree is being executed (an on state) or a state in which the transition to the driving support of the second degree is possible (an off state).” | Paragraph 150 “In a state shown in FIG. 12, in a case where the operation of the automatic switch 414 by the occupant is detected, the master control unit 100 causes the driving support control unit 200 to execute the driving support of the first degree. The HMI control unit 120 changes the screens to be displayed on the first display unit 450 and the HUD 460 to, for example, screens shown in FIG. 13.” | Paragraph 160 “Here, the operation element state determination unit 130 determines whether the occupant is in the hands on state or the hands off state on the basis of a presence or an absence of the detection signal input from the grip sensor 82A. For example, in a case where the detection signal is input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands on state, and in a case where the detection signal is not input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands off state. For example, the operation element state determination unit 130 may determine whether a capacitance has changed by a threshold or more on the basis of a signal strength of the detection signal input from the grip sensor 82A, and in a case where the capacitance has changed by the threshold or more, the operation element state determination unit 130 may determine that the occupant is in the hands-on state. The grip sensor 82A and the operation element state determination unit 130 are examples of a “first detection unit”” | Paragraph 162 “The switching control unit 110 of the master control unit 100 maintains the first degree as the degree of the driving support until it is determined that the occupant is in the hands off state by the operation element state determination unit 130, after the operation of the automatic switch 414 is received and the degree of the driving support is switched to the first degree. On the other hand, in a case where conditions for transiting the driving support to the driving support of the second degree are satisfied and it is determined that the occupant is in the hands-on state by the operation element state determination unit 130, the switching control unit 110 switches the degree of the driving support from the first degree to the second degree. By such a control, the driving support control unit 200 performs the driving support until the occupant is in the hands off state, and in a case where the occupant is in the hands off state, a control authority is transferred from the driving support control unit 200 to the automatic driving control unit 300 and the automatic driving control unit 300 starts the automatic driving control.”). to determine whether it is possible to continue with the driving assist 15control in the second driving assist mode by comparing a second vehicle speed in the second driving assist mode with the first vehicle speed (Nakamura Paragraph 7 “(1) A vehicle control system according to an aspect of the present invention includes a first detection unit configured to detect that a driving operation element has been operated by an occupant…a switching control unit configured to switch the automatic driving control unit operating in an automatic driving mode to one of a plurality of automatic driving modes including a first automatic driving mode in which a predetermined task is requested to be performed by the occupant or a predetermined automation degree is provided and a second automatic driving mode in which a level of tasks requested to be performed by the occupant is lower than a level of the predetermined task in the first automatic driving mode or an automation degree is lower than the predetermined automation degree in first automatic driving” | Paragraph 8 “(2) In the vehicle control system according to the aspect (1), the first automatic driving mode may be a driving mode in which the occupant is requested to perform surroundings monitoring, and the second automatic driving mode may be a driving mode in which the occupant is not requested to perform surroundings monitoring” | Paragraph 10 “(4) In the vehicle control system of one aspect of (1) to (3), a maximum speed at which a subject vehicle is able to travel under the second automatic driving mode is lower than a maximum speed at which the subject vehicle is able to travel under the first automatic driving mode.” | Paragraph 14 “(8) In the vehicle control system of the aspect of (7), the switching control unit sets a condition in which a speed of the other vehicle that is present in front of the subject vehicle is less than a threshold value as the condition for executing the second automatic driving mode among the plurality of automatic driving modes”).
Nakamura, however, fails to explicitly disclose circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue; and lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode.
Yoshitani, however, teaches circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.”. 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura to include circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, as taught by Yoshitani as disclosed above, in order to ensure safety of the vehicle and passengers when environmental conditions are not optimal (Yoshitani Paragraph 41 “According to the third embodiment, the second target vehicle speed V2 is adjusted to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels, so that the road surface condition of the road 64 can be adjusted. The curve 66 can be traveled at the corresponding vehicle speed, which is advantageous in performing automatic traveling according to the road surface condition of the road 64”
Nakamura in view of Yoshitani fail to explicitly disclose lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second 
 Westlund, however, teaches lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode (Westlund Paragraph 27 “The vehicle 200 may be in different autonomous drive modes, e.g., a first autonomous drive mode or a second autonomous drive mode. When the vehicle 200 is in a drive mode the vehicle's engine is running and the vehicle 200 is moving at a certain speed. In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203. In the second autonomous drive mode, the vehicle 200 is still driving autonomously, but at a speed which is reduced as compared to the speed in the first autonomous drive mode in order for the user 203 to feel safe, i.e., for the user 203 to detect if something that initially seemed to be a vehicle fault in fact is a critical fault or if it was a false alarm, or if a traffic situation in which the user 203 experienced that the vehicle 200 was driving inappropriate” | Paragraph 51 “When the user 203 triggers an autonomous safe stop the vehicle 200 can behave in different ways. For example, the vehicle 200 may autonomously reduce its speed, it may autonomously stop in a safe place or it may perform a combination of first reducing the speed and then a safe stop.” | Paragraph 53 “When the vehicle 200 is driving in the second autonomous drive mode at a lower speed (e.g., less than 30 kph or less than 20 kph), the user 203 can resume the first autonomous drive mode, for example via an alternative Human Machine Interface (HMI) such as via an MU or a smartphone application, provided that the autonomous drive system of the vehicle 200 is sufficiently fault free”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani to include lowering the second vehicle speed in the second driving assist (Westlund Paragraph 3 “In a near future, autonomous vehicles may be responsible for driving in arbitrarily complex traffic environments. The traditional driver may become a rider of the vehicle or even a customer in a self-driving shuttle without any driver present. One can imagine scenarios where the rider would like to override the vehicle and stop quickly. Hence, it is reasonable that the riders request access to an emergency stop switch of some sort, e.g., a train style emergency stop handle, etc”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Urano (US 20180065635 A1) ("Urano") in view of Westlund (US 20190001941 A1) ("Westlund").

With respect to claim 2, Nakamura teaches a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver 5holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel (Nakamura FIG. Paragraph 141 “The indicator “Assist” is an indicator indicating that the state is in a state in which the driving support of the first degree is being executed (an on state) or a state in which the transition to the driving support of the first degree is possible (an off state)” | Paragraph 142 “The indicator “Hands Off” is an indicator indicating that the state is in a state in which the driving support of the second degree is being executed (an on state) or a state in which the transition to the driving support of the second degree is possible (an off state).” | Paragraph 150 “In a state shown in FIG. 12, in a case where the operation of the automatic switch 414 by the occupant is detected, the master control unit 100 causes the driving support control unit 200 to execute the driving support of the first degree. The HMI control unit 120 changes the screens to be displayed on the first display unit 450 and the HUD 460 to, for example, screens shown in FIG. 13.” | Paragraph 160 “Here, the operation element state determination unit 130 determines whether the occupant is in the hands on state or the hands off state on the basis of a presence or an absence of the detection signal input from the grip sensor 82A. For example, in a case where the detection signal is input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands on state, and in a case where the detection signal is not input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands off state. For example, the operation element state determination unit 130 may determine whether a capacitance has changed by a threshold or more on the basis of a signal strength of the detection signal input from the grip sensor 82A, and in a case where the capacitance has changed by the threshold or more, the operation element state determination unit 130 may determine that the occupant is in the hands-on state. The grip sensor 82A and the operation element state determination unit 130 are examples of a “first detection unit”” | Paragraph 162 “The switching control unit 110 of the master control unit 100 maintains the first degree as the degree of the driving support until it is determined that the occupant is in the hands off state by the operation element state determination unit 130, after the operation of the automatic switch 414 is received and the degree of the driving support is switched to the first degree. On the other hand, in a case where conditions for transiting the driving support to the driving support of the second degree are satisfied and it is determined that the occupant is in the hands-on state by the operation element state determination unit 130, the switching control unit 110 switches the degree of the driving support from the first degree to the second degree. By such a control, the driving support control unit 200 performs the driving support until the occupant is in the hands off state, and in a case where the occupant is in the hands off state, a control authority is transferred from the driving support control unit 200 to the automatic driving control unit 300 and the automatic driving control unit 300 starts the automatic driving control.”). a mode continuation determiner configured to determine whether it is possible to continue with the driving assist control in the second driving 15assist mode by comparing a second vehicle speed in the second driving assist mode with the first vehicle speed (Nakamura Paragraph 7 “(1) A vehicle control system according to an aspect of the present invention includes a first detection unit configured to detect that a driving operation element has been operated by an occupant…a switching control unit configured to switch the automatic driving control unit operating in an automatic driving mode to one of a plurality of automatic driving modes including a first automatic driving mode in which a predetermined task is requested to be performed by the occupant or a predetermined automation degree is provided and a second automatic driving mode in which a level of tasks requested to be performed by the occupant is lower than a level of the predetermined task in the first automatic driving mode or an automation degree is lower than the predetermined automation degree in first automatic driving” | Paragraph 8 “(2) In the vehicle control system according to the aspect (1), the first automatic driving mode may be a driving mode in which the occupant is requested to perform surroundings monitoring, and the second automatic driving mode may be a driving mode in which the occupant is not requested to perform surroundings monitoring” | Paragraph 10 “(4) In the vehicle control system of one aspect of (1) to (3), a maximum speed at which a subject vehicle is able to travel under the second automatic driving mode is lower than a maximum speed at which the subject vehicle is able to travel under the first automatic driving mode.” | Paragraph 14 “(8) In the vehicle control system of the aspect of (7), the switching control unit sets a condition in which a speed of the other vehicle that is present in front of the subject vehicle is less than a threshold value as the condition for executing the second automatic driving mode among the plurality of automatic driving modes”).
Nakamura, however, fails to explicitly disclose a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue; a mode selector configured to select either one of a continuation of the second driving assist mode and a transition to the first driving assist 15mode when the mode continuation determiner determines that it is not possible to continue the driving assist control in the second driving assist mode; and a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode.
Yoshitani, however, teaches a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.”)
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura to include a vehicle speed calculator configured to evaluate a level of worsening of a traveling environment during traveling in the second driving 10assist mode and to calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, as taught by Yoshitani as disclosed above, in order to ensure safety of the vehicle and passengers when environmental conditions are not optimal (Yoshitani Paragraph 41 “According to the third embodiment, the second target vehicle speed V2 is adjusted to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels, so that the road surface condition of the road 64 can be adjusted. The curve 66 can be traveled at the corresponding vehicle speed, which is advantageous in performing automatic traveling according to the road surface condition of the road 64”

Urano, however, teaches a mode selector configured to select either one of a continuation of the second driving assist mode and a transition to the first driving assist 15mode when the mode continuation determiner determines that it is not possible to continue the driving assist control in the second driving assist mode (Urano Paragraph 6 “ The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value, and when the driving state is the cooperative driving state, switches the driving state to the autonomous driving state when the operation amount is less than the intervention determination threshold value or the duration count is less than the first threshold value, and switches the driving state to the manual driving state when the operation amount is equal to or greater than the manual driving start threshold value or the duration count is equal to or greater than the second threshold value.” | Paragraph 72 “That is, the cooperative driving state is a state where both the driver and the autonomous driving vehicle system 100 can be involved in traveling of the vehicle V and a state where traveling of the vehicle V is realized based on at least the operation amount of the steering operation of the driver in a state where system intervention is possible. The manual driving state is a state where the operation amount of the steering operation of the driver is reflected in traveling of the vehicle V. That is, the manual driving state is a state where the operation amount of the steering operation of the driver is reflected in traveling of the vehicle V in a state where system intervention is not possible.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani to include a mode selector configured to select either one of a continuation of the second driving assist mode and a transition to the first driving assist 15mode when the mode continuation determiner determines that it is not possible to continue the driving assist control in the second driving assist mode, as taught by Urano as disclosed above, in order to effectively operate the vehicle by determining the best mode of operation (Urano Paragraph 5 “Exemplary aspects of the present disclosure provide an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.”).
Nakamura in view of Yoshitani in view of Urano fail to explicitly disclose a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode.
Westlund, however, teaches a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode (Westlund Paragraph 27 “The vehicle 200 may be in different autonomous drive modes, e.g., a first autonomous drive mode or a second autonomous drive mode. When the vehicle 200 is in a drive mode the vehicle's engine is running and the vehicle 200 is moving at a certain speed. In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203. In the second autonomous drive mode, the vehicle 200 is still driving autonomously, but at a speed which is reduced as compared to the speed in the first autonomous drive mode in order for the user 203 to feel safe, i.e., for the user 203 to detect if something that initially seemed to be a vehicle fault in fact is a critical fault or if it was a false alarm, or if a traffic situation in which the user 203 experienced that the vehicle 200 was driving inappropriate” | Paragraph 51 “When the user 203 triggers an autonomous safe stop the vehicle 200 can behave in different ways. For example, the vehicle 200 may autonomously reduce its speed, it may autonomously stop in a safe place or it may perform a combination of first reducing the speed and then a safe stop.” | Paragraph 53 “When the vehicle 200 is driving in the second autonomous drive mode at a lower speed (e.g., less than 30 kph or less than 20 kph), the user 203 can resume the first autonomous drive mode, for example via an alternative Human Machine Interface (HMI) such as via an MU or a smartphone application, provided that the autonomous drive system of the vehicle 200 is sufficiently fault free”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano to include a mode continuing unit configured to lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when 20the mode continuation determiner determines that it is not possible to continue with the driving assist control in the second driving assist mode, as taught by Westlund as disclosed above, in order to ensure safety of the vehicle and passengers by operating effectively in complex situations (Westlund Paragraph 3 “In a near future, autonomous vehicles may be responsible for driving in arbitrarily complex traffic environments. The traditional driver may become a rider of the vehicle or even a customer in a self-driving shuttle without any driver present. One can imagine scenarios where the rider would like to override the vehicle and stop quickly. Hence, it is reasonable that the riders request access to an emergency stop switch of some sort, e.g., a train style emergency stop handle, etc”).

With respect to claim 12, Nakamura teaches a travel control system for a vehicle, the travel control 5system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel (Nakamura FIG. Paragraph 141 “The indicator “Assist” is an indicator indicating that the state is in a state in which the driving support of the first degree is being executed (an on state) or a state in which the transition to the driving support of the first degree is possible (an off state)” | Paragraph 142 “The indicator “Hands Off” is an indicator indicating that the state is in a state in which the driving support of the second degree is being executed (an on state) or a state in which the transition to the driving support of the second degree is possible (an off state).” | Paragraph 150 “In a state shown in FIG. 12, in a case where the operation of the automatic switch 414 by the occupant is detected, the master control unit 100 causes the driving support control unit 200 to execute the driving support of the first degree. The HMI control unit 120 changes the screens to be displayed on the first display unit 450 and the HUD 460 to, for example, screens shown in FIG. 13.” | Paragraph 160 “Here, the operation element state determination unit 130 determines whether the occupant is in the hands on state or the hands off state on the basis of a presence or an absence of the detection signal input from the grip sensor 82A. For example, in a case where the detection signal is input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands on state, and in a case where the detection signal is not input from the grip sensor 82A, the operation element state determination unit 130 determines that the occupant is in the hands off state. For example, the operation element state determination unit 130 may determine whether a capacitance has changed by a threshold or more on the basis of a signal strength of the detection signal input from the grip sensor 82A, and in a case where the capacitance has changed by the threshold or more, the operation element state determination unit 130 may determine that the occupant is in the hands-on state. The grip sensor 82A and the operation element state determination unit 130 are examples of a “first detection unit”” | Paragraph 162 “The switching control unit 110 of the master control unit 100 maintains the first degree as the degree of the driving support until it is determined that the occupant is in the hands off state by the operation element state determination unit 130, after the operation of the automatic switch 414 is received and the degree of the driving support is switched to the first degree. On the other hand, in a case where conditions for transiting the driving support to the driving support of the second degree are satisfied and it is determined that the occupant is in the hands-on state by the operation element state determination unit 130, the switching control unit 110 switches the degree of the driving support from the first degree to the second degree. By such a control, the driving support control unit 200 performs the driving support until the occupant is in the hands off state, and in a case where the occupant is in the hands off state, a control authority is transferred from the driving support control unit 200 to the automatic driving control unit 300 and the automatic driving control unit 300 starts the automatic driving control.”). to determine whether it is possible to continue with the driving assist 15control in the second driving assist mode by comparing a second vehicle speed in the second driving assist mode with the first vehicle speed (Nakamura Paragraph 7 “(1) A vehicle control system according to an aspect of the present invention includes a first detection unit configured to detect that a driving operation element has been operated by an occupant…a switching control unit configured to switch the automatic driving control unit operating in an automatic driving mode to one of a plurality of automatic driving modes including a first automatic driving mode in which a predetermined task is requested to be performed by the occupant or a predetermined automation degree is provided and a second automatic driving mode in which a level of tasks requested to be performed by the occupant is lower than a level of the predetermined task in the first automatic driving mode or an automation degree is lower than the predetermined automation degree in first automatic driving” | Paragraph 8 “(2) In the vehicle control system according to the aspect (1), the first automatic driving mode may be a driving mode in which the occupant is requested to perform surroundings monitoring, and the second automatic driving mode may be a driving mode in which the occupant is not requested to perform surroundings monitoring” | Paragraph 10 “(4) In the vehicle control system of one aspect of (1) to (3), a maximum speed at which a subject vehicle is able to travel under the second automatic driving mode is lower than a maximum speed at which the subject vehicle is able to travel under the first automatic driving mode.” | Paragraph 14 “(8) In the vehicle control system of the aspect of (7), the switching control unit sets a condition in which a speed of the other vehicle that is present in front of the subject vehicle is less than a threshold value as the condition for executing the second automatic driving mode among the plurality of automatic driving modes”).
Nakamura, however, fails to explicitly disclose circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue; and lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode.
Yoshitani, however, teaches circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.”. 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura to include circuitry configured to 10evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and calculate, on a basis of the level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, as taught by Yoshitani as disclosed above, in order to ensure safety of the vehicle and (Yoshitani Paragraph 41 “According to the third embodiment, the second target vehicle speed V2 is adjusted to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels, so that the road surface condition of the road 64 can be adjusted. The curve 66 can be traveled at the corresponding vehicle speed, which is advantageous in performing automatic traveling according to the road surface condition of the road 64”
Nakamura in view of Yoshitani fail to explicitly disclose selecting either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode; lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode.
Urano, however, teaches selecting either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode (Urano Paragraph 6 “ The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value, and when the driving state is the cooperative driving state, switches the driving state to the autonomous driving state when the operation amount is less than the intervention determination threshold value or the duration count is less than the first threshold value, and switches the driving state to the manual driving state when the operation amount is equal to or greater than the manual driving start threshold value or the duration count is equal to or greater than the second threshold value.” | Paragraph 72 “That is, the cooperative driving state is a state where both the driver and the autonomous driving vehicle system 100 can be involved in traveling of the vehicle V and a state where traveling of the vehicle V is realized based on at least the operation amount of the steering operation of the driver in a state where system intervention is possible. The manual driving state is a state where the operation amount of the steering operation of the driver is reflected in traveling of the vehicle V. That is, the manual driving state is a state where the operation amount of the steering operation of the driver is reflected in traveling of the vehicle V in a state where system intervention is not possible.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani to include selecting, as taught by Urano as disclosed above, in order to effectively operate the vehicle by determining the best mode of operation (Urano Paragraph 5 “Exemplary aspects of the present disclosure provide an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.”).
Nakamura in view of Yoshitani in view of Urano fail to explicitly disclose lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode
 Westlund, however, teaches lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode (Westlund Paragraph 27 “The vehicle 200 may be in different autonomous drive modes, e.g., a first autonomous drive mode or a second autonomous drive mode. When the vehicle 200 is in a drive mode the vehicle's engine is running and the vehicle 200 is moving at a certain speed. In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203. In the second autonomous drive mode, the vehicle 200 is still driving autonomously, but at a speed which is reduced as compared to the speed in the first autonomous drive mode in order for the user 203 to feel safe, i.e., for the user 203 to detect if something that initially seemed to be a vehicle fault in fact is a critical fault or if it was a false alarm, or if a traffic situation in which the user 203 experienced that the vehicle 200 was driving inappropriate” | Paragraph 51 “When the user 203 triggers an autonomous safe stop the vehicle 200 can behave in different ways. For example, the vehicle 200 may autonomously reduce its speed, it may autonomously stop in a safe place or it may perform a combination of first reducing the speed and then a safe stop.” | Paragraph 53 “When the vehicle 200 is driving in the second autonomous drive mode at a lower speed (e.g., less than 30 kph or less than 20 kph), the user 203 can resume the first autonomous drive mode, for example via an alternative Human Machine Interface (HMI) such as via an MU or a smartphone application, provided that the autonomous drive system of the vehicle 200 is sufficiently fault free”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano to include lowering the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible 20to continue with the driving assist control in the second driving assist mode, as taught by Westlund as disclosed above, in order to ensure safety of the vehicle and passengers by operating effectively in complex situations (Westlund Paragraph 3 “In a near future, autonomous vehicles may be responsible for driving in arbitrarily complex traffic environments. The traditional driver may become a rider of the vehicle or even a customer in a self-driving shuttle without any driver present. One can imagine scenarios where the rider would like to override the vehicle and stop quickly. Hence, it is reasonable that the riders request access to an emergency stop switch of some sort, e.g., a train style emergency stop handle, etc”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Westlund (US 20190001941 A1) ("Westlund") further in view of Oba (US 20200231182 A1) (“Oba”).

Nakamura in view of Yoshitani in view of Westlund discuss wherein 37the vehicle speed calculator evaluates the level of the worsening of the traveling environment on a basis of a change in a weather condition, a road surface condition, and a vehicle control condition (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.” 
Oba further teaches evaluating the level of the worsening of the traveling environment on a basis of a change in a weather condition, a road surface condition, and a vehicle control condition (Oba Paragraph 57 “The surroundings information acquisition unit 22 may be provided as various sensors such as a sonar, a radar, a lidar, a temperature sensor, a humidity sensor, a rain sensor, a snow sensor, and a backlight sensor. The surroundings information acquisition unit 22 acquires information of the surroundings of the vehicle.” | Paragraph 58 “For example, the surroundings information acquisition unit 22 may acquire, as the surroundings information, information related to the environment of the surroundings of the vehicle, such as the temperature, the humidity, the weather, or a road surface state and information related to objects in the surroundings of the vehicle, such as types and positions of the objects in the surroundings of the vehicle. The surroundings information acquisition unit 22 supplies the acquired surroundings information to the vehicle control unit 28” | Paragraph 170 “Therefore, determination may be performed on the basis of the LDM information and the like, and if the vehicle travels through a section in a worse road environment, in particular, the vehicle may quickly shift to the emergency evacuation mode in an early stage as will be described later.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Westlund to include evaluating the level of the worsening of the traveling environment on a basis of a change in a weather condition, a road surface condition, and a (Oba Paragraph 26 “According to an embodiment of the present technology, it is possible to more safely perform takeover from automatic driving to manual driving”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Urano (US 20180065635 A1) ("Urano") in view of Westlund (US 20190001941 A1) ("Westlund") further in view of Oba (US 20200231182 A1) (“Oba”). 

Nakamura in view of Yoshitani in view of Urano in view of Westlund discuss wherein 37the vehicle speed calculator evaluates the level of the worsening of the traveling environment on a basis of a change in a weather condition, a road surface condition, and a vehicle control condition (Yoshitani Paragraph 5 “The invention according to claim 4 is characterized in that a third vehicle speed adjusting unit for adjusting the second target vehicle speed is provided according to the road surface condition of the road on which the own vehicle travels” | Paragraph 6 “According to the invention of claim 4, since the second target vehicle speed is adjusted according to the road surface condition of the road on which the own vehicle travels, the vehicle can travel on a curve at a vehicle speed corresponding to the road surface condition of the road and the road surface condition of the road. It is advantageous in performing automatic driving according to the above “| Paragraph 39-40 “Next, the third embodiment will be described with reference to FIG. In the third embodiment, a third vehicle speed adjusting unit 46C for adjusting the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels is provided. It is different from the first and second embodiments. That is, as shown in FIG. 5, the travel control device 10 includes a raindrop sensor 52 and a temperature sensor 54. The raindrop sensor 52 detects whether or not it is raining, and supplies the detection result to the traveling control ECU 30 Instead of the raindrop sensor 52, it may be detected whether or not it is raining based on the operating state of the wiper operation switch. In that case, the wiper operation switch functions as the raindrop sensor 52. The temperature sensor 54 detects the outside air temperature of the vehicle and supplies the detection result to the traveling control ECU 30. The travel control ECU 30 functions as a third vehicle speed adjusting unit 46C. The third vehicle speed adjusting unit 46C adjusts the second target vehicle speed V2 so as to increase or decrease according to the road surface condition of the road 64 on which the own vehicle 60 travels.” 
Oba further teaches evaluating the level of the worsening of the traveling environment on a basis of a change in a weather condition, a road surface condition, and a vehicle control condition (Oba Paragraph 57 “The surroundings information acquisition unit 22 may be provided as various sensors such as a sonar, a radar, a lidar, a temperature sensor, a humidity sensor, a rain sensor, a snow sensor, and a backlight sensor. The surroundings information acquisition unit 22 acquires information of the surroundings of the vehicle.” | Paragraph 58 “For example, the surroundings information acquisition unit 22 may acquire, as the surroundings information, information related to the environment of the surroundings of the vehicle, such as the temperature, the humidity, the weather, or a road surface state and information related to objects in the surroundings of the vehicle, such as types and positions of the objects in the surroundings of the vehicle. The surroundings information acquisition unit 22 supplies the acquired surroundings information to the vehicle control unit 28” | Paragraph 170 “Therefore, determination may be performed on the basis of the LDM information and the like, and if the vehicle travels through a section in a worse road environment, in particular, the vehicle may quickly shift to the emergency evacuation mode in an early stage as will be described later.”).
(Oba Paragraph 26 “According to an embodiment of the present technology, it is possible to more safely perform takeover from automatic driving to manual driving”). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Urano (US 20180065635 A1) ("Urano") in view of Westlund (US 20190001941 A1) ("Westlund") further in view of Fujiyoshi (US 20160304124 A1) (“Fujiyoshi”).

With respect to claim 5, Nakamura in view of Yoshitani in view of Urano in view of Westlund discuss a mode selector determines, when detecting that the driver is holding the steering wheel, that the first driving assist mode is selected, and  15makes a transition from the second driving assist mode to the first driving assist mode (Nakamura Paragraph 162 “On the other hand, in a case where conditions for transiting the driving support to the driving support of the second degree are satisfied and it is determined that the occupant is in the hands-on state by the operation element state determination unit 130, the switching control unit 110 switches the degree of the driving support from the first degree to the second degree”) 
Fujiyoshi, however, teaches that a mode selector determines, when detecting that the driver is holding the steering wheel, that the first driving assist mode is selected, and  15makes a transition from the second driving assist mode to the first driving assist mode (Fujiyoshi Paragraph 50 “If the driver grips the steering wheel to operate the steering wheel so that the answer of step S3 is YES, the routine advances to step S4 to switch the operating mode from the autonomous mode to the manual mode. As described, the autonomous mode may be selected from the full autonomous mode and the partial autonomous mode. In other words, the manual mode may be selected from a full manual mode in which the vehicle is operated fully manually, and a partial manual mode in which the predetermined operation device(s) is/are operated autonomously”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano in view of Westlund to include a mode selector determines, when detecting that the driver is holding the steering wheel, that the first driving assist mode is selected, and  15makes a transition from the second driving assist mode to the first driving assist mode, as taught by Fujiyoshi as disclosed above in order to stabilize vehicle behavior when switching driving modes (Fujiyoshi Paragraph 8 “it is therefore an object of the present application is to provide a vehicle control system configured to stabilize vehicle behavior when switching the operating mode from the autonomous mode to the manual mode even if the steering wheel cannot be operated by the driver.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Westlund (US 20190001941 A1) ("Westlund") further in view of Patel (US 20200050190 A1) (“Patel”).

With respect to claim 6, Nakamura in view of Yoshitani in view of Westlund fail to explicitly disclose an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed. 
(Patel Paragraphs 3-9 “Various industries and organizations are responding to developments in vehicle automation by, for example, adopting or setting regulations, best-practices, standards, etc. For example, the National Highway Traffic Safety Administration (NHTSA, i.e., a United States government agency) and the Society of Automotive Engineers (SAE) have adopted definitions (i.e., as part of SAE standard J3016™) classifying automation levels for on-road motor vehicles. According to the definitions: A SAE level 0 or “No Automation” system requires full-time performance by a human driver/operator; a Level 1 or “Driver Assistance” system is a driver assistance system that provides driving mode-specific features associated with either steering or acceleration/deceleration (i.e., with the expectation that the human driver/operator performs all remaining aspects of the dynamic driving task); a Level 2 or “Partial Automation” system is a driver assistance system that provides driving mode-specific execution associated with both steering and acceleration/deceleration; a Level 3 or “Conditional Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task with the expectation that the human driver will respond appropriately to a request to intervene; a Level 4 or “High Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task, even if a human driver does not respond appropriately to a request to intervene; and a Level 5 or “Full Automation” system is an automated driving system that provides full-time performance of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver.” | Paragraph 19 “In some embodiments, the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds). Further, the vehicle can maintain a certain stage of driving or assistance features (e.g., a set of features corresponding to automation Levels 1-3) during the handover”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Westlund to include an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed, as taught by Patel as disclosed above, in order to effectively and safely operate a vehicle through various conditions (Patel Paragraph 10 “It would therefore be beneficial to monitor the environment of the vehicle and take precautionary measures during the handover process.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Westlund (US 20190001941 A1) ("Westlund") in view of Urano (US 20180065635 A1) ("Urano") further in view of Patel (US 20200050190 A1) (“Patel”).

With respect to claim 7, Nakamura in view of Yoshitani in view Urano in view of Westlund fail to explicitly disclose an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed. 
Patel, however, teaches an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual (Patel Paragraphs 3-9 “Various industries and organizations are responding to developments in vehicle automation by, for example, adopting or setting regulations, best-practices, standards, etc. For example, the National Highway Traffic Safety Administration (NHTSA, i.e., a United States government agency) and the Society of Automotive Engineers (SAE) have adopted definitions (i.e., as part of SAE standard J3016™) classifying automation levels for on-road motor vehicles. According to the definitions: A SAE level 0 or “No Automation” system requires full-time performance by a human driver/operator; a Level 1 or “Driver Assistance” system is a driver assistance system that provides driving mode-specific features associated with either steering or acceleration/deceleration (i.e., with the expectation that the human driver/operator performs all remaining aspects of the dynamic driving task); a Level 2 or “Partial Automation” system is a driver assistance system that provides driving mode-specific execution associated with both steering and acceleration/deceleration; a Level 3 or “Conditional Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task with the expectation that the human driver will respond appropriately to a request to intervene; a Level 4 or “High Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task, even if a human driver does not respond appropriately to a request to intervene; and a Level 5 or “Full Automation” system is an automated driving system that provides full-time performance of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver.” | Paragraph 19 “In some embodiments, the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds). Further, the vehicle can maintain a certain stage of driving or assistance features (e.g., a set of features corresponding to automation Levels 1-3) during the handover”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano in view of Westlund to include an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed, as taught by Patel as disclosed above, in order to effectively and safely operate a vehicle through various conditions (Patel Paragraph 10 “It would therefore be beneficial to monitor the environment of the vehicle and take precautionary measures during the handover process.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Westlund (US 20190001941 A1) ("Westlund") in view of Oba (US 20200231182 A1) (“Oba”) further in view of Patel (US 20200050190 A1) (“Patel”).

With respect to claim 8, Nakamura in view of Yoshitani in view of Westlund in view of Oba fail to explicitly disclose an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed. 
Patel, however, teaches an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset (Patel Paragraphs 3-9 “Various industries and organizations are responding to developments in vehicle automation by, for example, adopting or setting regulations, best-practices, standards, etc. For example, the National Highway Traffic Safety Administration (NHTSA, i.e., a United States government agency) and the Society of Automotive Engineers (SAE) have adopted definitions (i.e., as part of SAE standard J3016™) classifying automation levels for on-road motor vehicles. According to the definitions: A SAE level 0 or “No Automation” system requires full-time performance by a human driver/operator; a Level 1 or “Driver Assistance” system is a driver assistance system that provides driving mode-specific features associated with either steering or acceleration/deceleration (i.e., with the expectation that the human driver/operator performs all remaining aspects of the dynamic driving task); a Level 2 or “Partial Automation” system is a driver assistance system that provides driving mode-specific execution associated with both steering and acceleration/deceleration; a Level 3 or “Conditional Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task with the expectation that the human driver will respond appropriately to a request to intervene; a Level 4 or “High Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task, even if a human driver does not respond appropriately to a request to intervene; and a Level 5 or “Full Automation” system is an automated driving system that provides full-time performance of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver.” | Paragraph 19 “In some embodiments, the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds). Further, the vehicle can maintain a certain stage of driving or assistance features (e.g., a set of features corresponding to automation Levels 1-3) during the handover”).
(Patel Paragraph 10 “It would therefore be beneficial to monitor the environment of the vehicle and take precautionary measures during the handover process.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Urano (US 20180065635 A1) ("Urano") in view of Westlund (US 20190001941 A1) ("Westlund") in view of Oba (US 20200231182 A1) (“Oba”) further in view of Patel (US 20200050190 A1) (“Patel”).

With respect to claim 9, Nakamura in view of Yoshitani in view of Urano in view of Westlund in view of Oba fail to explicitly disclose an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed. 
Patel, however, teaches an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed (Patel Paragraphs 3-9 “Various industries and organizations are responding to developments in vehicle automation by, for example, adopting or setting regulations, best-practices, standards, etc. For example, the National Highway Traffic Safety Administration (NHTSA, i.e., a United States government agency) and the Society of Automotive Engineers (SAE) have adopted definitions (i.e., as part of SAE standard J3016™) classifying automation levels for on-road motor vehicles. According to the definitions: A SAE level 0 or “No Automation” system requires full-time performance by a human driver/operator; a Level 1 or “Driver Assistance” system is a driver assistance system that provides driving mode-specific features associated with either steering or acceleration/deceleration (i.e., with the expectation that the human driver/operator performs all remaining aspects of the dynamic driving task); a Level 2 or “Partial Automation” system is a driver assistance system that provides driving mode-specific execution associated with both steering and acceleration/deceleration; a Level 3 or “Conditional Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task with the expectation that the human driver will respond appropriately to a request to intervene; a Level 4 or “High Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task, even if a human driver does not respond appropriately to a request to intervene; and a Level 5 or “Full Automation” system is an automated driving system that provides full-time performance of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver.” | Paragraph 19 “In some embodiments, the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds). Further, the vehicle can maintain a certain stage of driving or assistance features (e.g., a set of features corresponding to automation Levels 1-3) during the handover”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano in view Westlund in view of Oba to include an automatic (Patel Paragraph 10 “It would therefore be beneficial to monitor the environment of the vehicle and take precautionary measures during the handover process.”).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180348758 A1) ("Nakamura") in view of Yoshitani  (JP 2017052300A) (Translation Attached) ("Yoshitani") in view of Urano (US 20180065635 A1) ("Urano") in view of Westlund (US 20190001941 A1) ("Westlund") in view of Fujiyoshi(US 20160304124 A1) (“Fujiyoshi”) further in view of Patel (US 20200050190 A1) (“Patel”).
With respect to claim 10, Nakamura in view of Yoshitani in view of Urano in view of Westlund in view of Fujiyoshi fail to explicitly disclose an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed. 
Patel, however, teaches an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the mode continuing unit make a transition to either one of the manual driving mode and the automatic stopping mode when the first vehicle speed is lower than a preset lower-limit vehicle speed (Patel Paragraphs 3-9 “Various industries and organizations are responding to developments in vehicle automation by, for example, adopting or setting regulations, best-practices, standards, etc. For example, the National Highway Traffic Safety Administration (NHTSA, i.e., a United States government agency) and the Society of Automotive Engineers (SAE) have adopted definitions (i.e., as part of SAE standard J3016™) classifying automation levels for on-road motor vehicles. According to the definitions: A SAE level 0 or “No Automation” system requires full-time performance by a human driver/operator; a Level 1 or “Driver Assistance” system is a driver assistance system that provides driving mode-specific features associated with either steering or acceleration/deceleration (i.e., with the expectation that the human driver/operator performs all remaining aspects of the dynamic driving task); a Level 2 or “Partial Automation” system is a driver assistance system that provides driving mode-specific execution associated with both steering and acceleration/deceleration; a Level 3 or “Conditional Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task with the expectation that the human driver will respond appropriately to a request to intervene; a Level 4 or “High Automation” system is an automated driving system that provides driving mode-specific performance of all aspects of the dynamic driving task, even if a human driver does not respond appropriately to a request to intervene; and a Level 5 or “Full Automation” system is an automated driving system that provides full-time performance of all aspects of the dynamic driving task under all roadway and environmental conditions that can be managed by a human driver.” | Paragraph 19 “In some embodiments, the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds). Further, the vehicle can maintain a certain stage of driving or assistance features (e.g., a set of features corresponding to automation Levels 1-3) during the handover”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Nakamura in view of Yoshitani in view of Urano in view Westlund in view of Fujiyoshi to include an automatic stopping mode that causes the vehicle to 20automatically stop at a safe location, wherein the (Patel Paragraph 10 “It would therefore be beneficial to monitor the environment of the vehicle and take precautionary measures during the handover process.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667